This opinion is subject to revision before final
                     publication in the Pacific Reporter

                               2013 UT 16
                              299 P.3d 1079

                                   IN THE

      SUPREME COURT OF THE STATE OF UTAH
                     DENNIS MICHAEL GOGGIN,
                      Petitioner and Appellant,
                                  v.
                        TAMMY RAE GOGGIN,
                       Respondent and Appellee.
                            ____________
                             No. 20110356
                         Filed March 15, 2013
                             ____________
                     Third District, Salt Lake
                 The Honorable Tyrone E. Medley
                         No. 054900409
                          ____________
                                Attorneys:
   Rodney R. Parker, Frederick Mark Gedicks, Salt Lake City,
                              for appellant
                  Frederick N. Green, Sandy,
                          for appellee
                         ____________
  CHIEF JUSTICE DURRANT authored the opinion of the Court, in
   which ASSOCIATE CHIEF JUSTICE NEHRING, JUSTICE DURHAM,
            JUSTICE PARRISH, and JUSTICE LEE joined.
                         ____________
  CHIEF JUSTICE DURRANT, opinion of the Court:
                          INTRODUCTION
     ¶1    This case arises out of prolonged and complicated divorce
proceedings. Dennis Goggin (Dennis) and Tamara Goggin (Tammy)
separated in 2005, ending a marriage that had lasted approximately
ten years. The couple has spent nearly the same number of years
litigating their divorce. Throughout the process, Dennis has engaged
in a variety of contemptuous and obstructionist acts and has
repeatedly violated the court’s discovery orders. With this behavior,
he successfully undermined the divorce court’s ability to obtain a
complete and accurate assessment of the marital assets.
   ¶2    Ultimately, the divorce court awarded Tammy all of her
fees and costs related to appointing a receiver and hiring expert
                          GOGGIN v. GOGGIN
                         Opinion of the Court

forensic accountants. The court also awarded all of her attorney fees
and out-of-pocket expenses. Further, the court awarded Tammy a
disproportionate amount of the marital assets. Specifically, the court
(A) credited to Tammy the full amount of the assets Dennis dissi-
pated; (B) declined to award Dennis a credit or setoff for the value
of separate property he contributed to the purchase and develop-
ment of the marital residential property; and (C) declined to award
him a credit or setoff for the value of managerial efforts he contrib-
uted to his businesses while the divorce was pending. Dennis
appealed.
    ¶3    We conclude that the divorce court did not abuse its
discretion1 in awarding Tammy all of the fees and costs she incurred
related to the receiver and the forensic accountants. But we conclude
that the court exceeded its discretion to the extent that it awarded
Tammy attorney fees and out-of-pocket costs in excess of the amount
Dennis actually caused her to incur. Similarly, we conclude that the
court exceeded its discretion to the extent that any portion of its
award was based upon its finding that Dennis had entered into, and
breached, an oral contract with Tammy regarding the business they
started.
    ¶4     With respect to the divorce court’s distribution of the
marital property, we conclude that the court exceeded its discretion
in awarding Tammy the full amount of dissipated assets without
first estimating the maximum amount of assets that Dennis may
have dissipated. Further, we conclude that the court erred in
declining to consider whether Dennis was entitled to a credit or
setoff for the separate property he contributed to the purchase and
development of the marital residential property. Indeed, we
conclude that the divorce court may have misunderstood the effect
of the district court’s prior ruling in this case. But because it properly
applied the doctrine of unclean hands, we conclude that the court


   1
     Appellate courts reviewing a district court’s use of its discretion-
ary authority commonly use the phrase “abuse of discretion” to
describe acts that exceeded that authority. But we note that this
phrase may sometimes suggest a more pejorative connotation than
is intended. Accordingly, in this opinion, we employ a variety of
similar phrases in our analysis, such as considering whether the
court “overstepped the bounds of its discretion,” “exceeded its
discretion,” or whether the act was “an appropriate exercise of its
discretionary authority.” For precedential purposes, however, we
note that these phrases are synonymous with “abuse of discretion.”

                                    2
                         Cite as: 2013 UT 16
                        Opinion of the Court

properly exercised its discretionary authority when it declined to
award Dennis a setoff or credit for his managerial contributions to
his businesses.
                          BACKGROUND
   ¶5     Tammy and Dennis met in 1995 and married that year.2
Both of them brought significant premarital assets into the relation-
ship. Specifically, Tammy contributed a home she owned, and
Dennis contributed corporate assets from Construction Industrial
and Construct Tech, which were corporate entities he had created.
At the time they married, Dennis also owned property in Sandy,
Utah (Sundowner Property).
   ¶6     Shortly after they married, the couple began searching for
property on which they could build a home and begin an equestrian
business. They eventually purchased property in Riverton, Utah
(Riverbend Property). Tammy served as the real estate broker, and
the property was titled in the name of one of Dennis’s corporate
entities. The home was completed in 1999, and Tammy began
operating their Riverbend Ranch equestrian business in 2002.
    ¶7     In 2005, Dennis filed for divorce. The divorce court entered
a bifurcated decree of divorce, granting the divorce but reserving all
other claims for trial. But as the case progressed, Dennis refused to
cooperate with discovery and other court orders and “changed his
testimony on numerous occasions” regarding ownership of the
Riverbend and Sundowner Properties. Accordingly, before the
divorce court was able to make equitable property distributions,
Tammy was forced to bring a separate action (Collateral Action) in
the district court (Collateral Court) to assert several claims regarding
the Riverbend Property and the Sundowner Property.3 Among other
things, Tammy claimed that she and Dennis had entered into an oral
contract to use and maintain the Riverbend Property for their joint



  2
    We discussed the underlying facts of this case in greater detail
in Goggin v. Goggin (Goggin I), 2011 UT 76, ¶¶ 3–10, 267 P.3d 885.
  3
     Specifically, the divorce court found that Dennis had delayed the
divorce proceedings, and that “[b]ut for [Dennis’s] representations,
changing testimony, attempt to amend pleadings and his failure to
be forthcoming as to the actual events as determined by [the
Collateral Court] regarding the Riverbend Ranch Property this case
should have and could have been resolved as originally planned in
a trial that would have occurred sometime in 2006.”

                                   3
                          GOGGIN v. GOGGIN
                         Opinion of the Court

use and benefit, and that title to the Riverbend Property should be
reformed.
       A. The Collateral Court’s Order and Our Goggin I Opinion
    ¶8    After a four-day trial, the Collateral Court issued an order
(Collateral Order) in which it found that “Tammy and Dennis
reached an express oral agreement to purchase, hold, and develop
the [Riverbend P]roperty, and the equestrian business therein, for
their mutual enjoyment and benefit,” and that Dennis’s breach of
that agreement had caused Tammy to suffer damages. The court also
found that the corporate entities in which the Riverbend Property
was titled “have always been nothing more than Dennis’[s] ‘alter
egos,’” and that Dennis had used those corporate entities to engage
in a number of “sham transactions” in which Dennis “shield[ed] his
assets from potential creditors, including his former wives.”
Ultimately, the court concluded that the Riverbend Property “is part
of the marital estate and will be subject to equitable distribution by
the divorce court.” Dennis appealed, and we reversed the Collateral
Court’s conclusion regarding the oral contract.4 But we affirmed the
Collateral Court’s conclusion that the Riverbend Property was
marital property, noting that “[i]t will be within the divorce court’s
sole discretion to determine the extent of [Tammy’s equitable] claim
in conducting its equitable distribution of the marital assets.”5
                          B. Dennis’s Behavior
    ¶9    After the Collateral Court issued the Collateral Order, but
before we issued Goggin I, the parties appeared before the divorce
court to resolve other remaining issues in the case. At this proceed-
ing, the divorce court considered how to equitably divide the
Riverbend Property in light of the Collateral Court’s decision that it
was marital property.6 The divorce court also considered whether
Dennis dissipated marital assets during the course of the divorce
proceedings and how that dissipation should affect the property
distribution.
   ¶10 But the majority of the divorce court’s findings of fact and
conclusions of law (Divorce Findings) was spent discussing the effect


  4
      Goggin I, 2011 UT 76, ¶¶ 38, 43.
  5
      Id. ¶ 41.
  6
    “[T]o the extent that it [w]as applicable to the divorce case,” the
divorce court specifically applied the doctrine of res judicata to the
findings and conclusions in the Collateral Court’s Collateral Order.

                                   4
                        Cite as: 2013 UT 16
                       Opinion of the Court

of Dennis’s previous and continuing obstructionist behavior before
it and before the Domestic Relations Court Commissioner (Commis-
sioner).7 The court noted that Dennis had twice been found in
contempt of court for his “egregious” behavior. Specifically, Dennis
had failed to comply with the court’s orders requiring him to (1)
“render a full and complete accounting” of his funds; (2) refrain
from transferring or disposing of business assets; and (3) “fully
prosecute[] the business in good faith until the Receiver could take
over.” As a result, the court imposed sanctions—including sixty
days of incarceration—and appointed a receiver.8
    ¶11 Dennis continued this pattern of behavior throughout the
proceedings before the Collateral Court and the divorce court. For
example, in a purported attempt to respond to Tammy’s request for
production of documents, Dennis indicated that the documents were
“voluminous” and could be inspected at his counsel’s office. Upon
arrival, Tammy’s counsel found that Dennis “had produced merely
half a small banker’s box containing account statements, most of
which [Dennis] knew [Tammy] had already subpoenaed from third-
party financial institutions.” The court concluded that Dennis’s
production was not a substantive response to the majority of
Tammy’s requests. Tammy was forced to hire expert forensic
accountants to recreate Dennis’s cash flows.
    ¶12 Several months later, Tammy’s forensic experts arrived at
the Sundowner Property to inspect documents that Dennis had
agreed to make available. But although the inspection was scheduled
to take place during business hours, the experts found no one on the
premises and its gates chained and locked. After Tammy filed
another motion to compel—her fourth throughout the proceed-
ings—Dennis agreed to let Tammy’s forensic experts inspect the
documents at the Sundowner Property. But upon arrival, they found
that Dennis had not sorted any documents, indicated which
document was responsive to which discovery request, or reviewed
the documents to determine which were privileged. Thus, Tammy’s
experts were not permitted to take or segregate any of the docu-
ments they reviewed; instead, they were told to place stickers on the
documents they wanted to copy. Further, “the documents that were

  7
    Dennis’s behavior is described at great length in the more than
eighty pages of the Divorce Findings. We provide only a brief
summary in this opinion.
  8
   The court suspended Dennis’s incarceration, however, to allow
him time to purge his contempt.

                                 5
                         GOGGIN v. GOGGIN
                        Opinion of the Court

made available included file cabinets full of documents, boxes of
papers that appear[ed] to be simply drawers that had been emptied,
and various piles of documents.” Indeed, some of the documents
that Dennis provided “were irrelevant and included things such as
instructions on how to walk dogs or groom horses.”
    ¶13 Accordingly, Tammy’s experts were required to return for
a second day of document inspection. Upon their return, they
noticed that some of their stickers had been moved. Dennis also
completely denied them access to five boxes, and refused to allow
them to image any of his computers. And at the end of the inspec-
tion, Dennis refused to allow Tammy’s experts to send in a copy
service to copy the documents they had marked, stating that the
documents had not yet been culled for privilege.
    ¶14 The divorce court concluded that Dennis “retained control
of all the documents for one to two weeks before they were deliv-
ered to the copy service company,” and that Tammy “has no way of
knowing whether all documents her accounting experts marked
were produced or whether [Dennis] removed, replaced, or otherwise
intentionally withheld documents that were marked.” As a result of
Dennis’s behavior during this one particular incident, Tammy
incurred approximately $9,800 in copy costs, only to discover that
more than half the documents were “irrelevant, duplicates, or trash.”
    ¶15 But the divorce court noted that Dennis’s “most egregious”
discovery abuses likely concern his “stonewalling and alteration of
requested computer evidence.” As background, the divorce court
noted that it had previously found Dennis to be in contempt for
intentionally violating the Commissioner’s order to put in escrow
more than $200,000 in proceeds from the sale of Tammy’s son’s
home (Ryan’s House). As a sanction, the divorce court had ordered
Dennis to “immediately provide” all records, including computer
files, “that he possesses or maintains control over.” Additionally, the
court ordered that Dennis “immediately render a full and complete
accounting of his receipt and use of all funds from whatever source
or sort during the pendency of this action.”




                                  6
                          Cite as: 2013 UT 16
                         Opinion of the Court

    ¶16 But in “utter contempt” of those orders, Dennis took his
computers to the imaging company of his choice and instructed the
imagers to not produce seventy-five files from the computers “that
he alone categorized as ‘privileged.’” Dennis also changed some of
the names of the computer files. The divorce court concluded that
the resulting disk that Dennis produced was “mostly useless”
because “the information left on the disk was either irrelevant, not
current, files could not be opened, and most importantly, the
passage of time allowed for indeterminable data manipulation,
spoilation and destruction.” The court concluded that Dennis only
ever attempted to produce data from two of his seven computers,
and that he made this limited production only after he personally
“filtered” the data and, without explanation, designated a significant
portion of the contents as “privileged.”
    ¶17 Although Dennis later submitted a variety of “cryptic,”
“incomprehensible,” and unsupported documents, the divorce court
concluded that Dennis made “no attempt whatsoever” to comply
with the court’s order to render a full accounting of his receipt and
use of funds. Ultimately, the divorce court found that Dennis “made
no effort to purge his contempt by complying with the conditions of
the stay on his 60-day jail sentence,” and found Dennis to be in
contempt of court for a third time. The court noted that Dennis “had
done virtually nothing as of the time of the Commissioner’s Hearing
to further this divorce action and has spent three years obstructing
the Court’s and parties’ efforts to achieve equitable distribution of
marital assets. It is clear that this behavior . . . is chronic and part of
a pattern.”
    ¶18 In addition to describing Dennis’s contemptuous conduct,
the divorce court explained that Dennis had failed to submit a
certified accounting that it had required as a sanction for his
previous behavior. Instead, the court noted that Tammy was forced
to seek the data by issuing more than one-hundred subpoe-
nas—which were not all successful—in order to obtain documents
that Dennis should have provided in discovery. The court also found
that Dennis was guilty of “pillaging” the corporate accounts in a
“knowing, direct violation” of the court’s financial restraining order.
  C. The Divorce Court’s Marital Property Distribution and Awards
   ¶19 Despite the difficulties caused by Dennis’s behavior, the
divorce court ultimately resolved the remaining issues in the case.
Six of these issues are relevant to this appeal. First, the court
awarded Tammy the fees and costs she incurred related to the
appointment of a receiver, forensic experts, attorney fees, and out-of-

                                    7
                         GOGGIN v. GOGGIN
                        Opinion of the Court

pocket costs. The court concluded that “[t]he necessity of a Receiver
was due solely to [Dennis’s] wrong doing and contemptuous
behavior,” and that hiring the expert forensic accountants was
“necessitated by [Dennis’s] behavior.” Further, the court found that
Tammy incurred her attorney fees “largely due to [Dennis’s]
untoward and contemptuous behavior,” and awarded Tammy her
out-of-pocket costs “for the same reasons set forth above.”
    ¶20 Second, in its final calculations of the property distribution,
the court appears to have awarded Tammy some amount for
Dennis’s breach of the oral contract regarding the operation of the
Riverbend Property equestrian business.9 The divorce court
referenced this breach one time in its Divorce Findings, noting that
“[t]he damages issue” before the divorce court “refers to, among
other things, the damages due to [Dennis’s] breach of the parties’
contract and his failure to properly account for and administer
income and funds attributable to marital assets.” Later, in its
corrected and supplemental findings and conclusions (Corrected
Findings), the court listed, as one of ten reasons supporting the
reasonableness of Tammy’s attorney fees, that the “action was
necessary to vindicate [Tammy’s] rights under the contract that has
been referenced throughout the case and throughout these Find-
ings.”
   ¶21 Third, after awarding Dennis some of the various setoffs
and credits he requested, the court considered Dennis’s claim that he
was entitled to a share of the value of Ryan’s House. After Ryan’s
House was sold, the court awarded Tammy the full value of the
home and required Dennis to put into escrow the funds he received
from the sale. But the court determined that Dennis had instead
engaged in an “apparent intentional misrepresentation of the use of
these funds.” Specifically, the court found that Dennis “designed a
scheme using cashier’s checks to make it appear the funds were no
longer available.” The funds, however, “were returned to him from
the payee or the cashier’s checks themselves remained” under
Dennis’s custody or control. Accordingly, the court concluded that
“the doctrine of unclean hands preclude[d]” Dennis’s claim.
   ¶22 Fourth, the court considered whether to grant Dennis’s
request for a setoff or credit for labor and services performed on the
Riverbend and Sundowner Properties after the divorce proceedings

  9
    The divorce court issued its Divorce Findings before we issued
Goggin I, in which we concluded that the agreement was unenforce-
able. See Goggin I, 2011 UT 76, ¶ 38.

                                  8
                         Cite as: 2013 UT 16
                       Opinion of the Court

had been initiated. After noting that it had not historically been the
practice of either business to pay Dennis a salary, the court found
that Dennis’s “reprehensible conduct cannot be separated from the
services [he] provided to both businesses that under normal
circumstances would be entitled to recognition.” Relying on the
doctrine of unclean hands, the court denied his request.
    ¶23 Fifth, the court considered Dennis’s claim that he was
entitled to a setoff or credit for the funds he had used to purchase
and construct the Riverbend Property. The court noted that “having
adopted” the findings in the Collateral Order, the court “will not
revisit the issue of the marital character or title of the Riverbend
Ranch Property nor will this Court revisit the separate property of
both parties that was put into” the property. The court also noted
that it approached the equitable division of marital property “from
the standpoint of an equal division, barring other circumstances as
set forth and described herein.” But the court ultimately denied
Dennis a credit or setoff for his contributions to the Riverbend
Property, noting that Dennis’s “credibility as a witness is very poor
and his testimony which is a key component of his claims for setoffs
and credits is entitled to little, if any, weight.” Accordingly, the
divorce court determined that each party was entitled to one-half of
the value of the Riverbend Property.
    ¶24 Finally, the court found, based on the accounting submit-
ted by Tammy’s experts, that Dennis had dissipated $932,042.41. The
court determined that “it would be unjust and inequitable to award
[Dennis] any amount of setoff or credit for these dissipated funds
based on [Dennis’s] deceitful, bad faith, contemptuous conduct and
application of the unclean hands doctrine.” The court found that
Dennis had “taken a ‘catch me if you can’ approach to marital assets
and once caught, claim[ed,] ‘Oh, by the way, I still own one-half of
what was dissipated[.]’” Further, the court noted that, because it had
no way to determine whether Dennis had successfully hidden
dissipated funds from Tammy’s experts, it was impermissible to
calculate prejudgment interest. And “[w]ithout prejudgment interest
or some adjustment, [Tammy] is denied the benefit and use of the
dissipated marital funds over time and bears the burden of the
depreciating value of the amount owed over time.”
    ¶25 After entering its Corrected Findings, the court issued an
order based upon the Divorce Findings. Dennis appealed to the
court of appeals, which then certified this case to us. We have
jurisdiction pursuant to section 78A-3-102(3)(b) of the Utah Code.



                                  9
                          GOGGIN v. GOGGIN
                         Opinion of the Court

                      STANDARD OF REVIEW
   ¶26 “The trial court in a divorce action is permitted consider-
able discretion in adjusting the financial and property interests of the
parties, and its actions are entitled to a presumption of validity.”10
Accordingly, we will not disturb a district court’s apportionment of
marital property “unless it is clearly unjust or a clear abuse of
discretion.”11 This is a “heavy burden,” and “we can properly find
abuse only if no reasonable person would take the view adopted by
the trial court.”12 Further, we review a court’s award of sanctions
and its application of the unclean hands doctrine for abuse of
discretion.13
                              ANALYSIS
    ¶27 Dennis appeals the divorce court’s award of sanctions and
fees to Tammy and its distribution of marital property. We first
consider whether the court overstepped its discretion when it
awarded Tammy the amounts she incurred related to the appoint-
ment of a receiver, hiring forensic accountants, attorney fees, and
out-of pocket costs. In this context, we consider whether any part of
this award should be reversed because the court based its decision,
in part, on Dennis’s breach of contract. Second, we consider whether
the court overstepped its discretion when, in its distribution of the
marital property, it declined to credit Dennis for his share of Ryan’s
House or his contributions to the Sundowner and Riverbend
Properties, and awarded Tammy the full amount of assets Dennis
dissipated.




  10
       Burnham v. Burnham, 716 P.2d 781, 782 (Utah 1986).
  11
       Gardner v. Gardner, 748 P.2d 1076, 1078 (Utah 1988).
  12
    Goggin I, 2011 UT 76, ¶ 26, 267 P.3d 885 (internal quotation
marks omitted).
  13
     Kilpatrick v. Bullough Abatement, Inc., 2008 UT 82, ¶ 23, 199 P.3d
957 (noting that we review a court’s award of discovery sanctions for
an abuse of discretion); Chen v. Stewart, 2005 UT 68, ¶ 44, 123 P.3d
416 (noting that we review a court’s award of contempt sanctions for
an abuse of discretion); Parduhn v. Bennett, 2005 UT 22, ¶ 42, 112 P.3d
495 (noting that we review a court’s application of the unclean hands
doctrine for an abuse of discretion); Hughes v. Cafferty, 2004 UT 22,
¶ 20, 89 P.3d 148 (noting that we review a court’s equitable award of
attorney fees for an abuse of discretion).

                                  10
                          Cite as: 2013 UT 16
                         Opinion of the Court

      I. IF ITS AWARD EXCEEDED THE ACTUAL INJURY
      DENNIS CAUSED OR WAS BASED UPON DENNIS’S
        BREACH OF CONTRACT, THE DIVORCE COURT
       OVERSTEPPED THE BOUNDS OF ITS DISCRETION
        WHEN IT AWARDED TAMMY ALL OF HER FEES
                        AND COSTS
    ¶28 We conclude that the court did not exceed its discretion
when it awarded Tammy the amounts she incurred related to the
appointment of a receiver and the hiring of forensic accountants. As
discussed below in Part A, the court’s award of the fees related to
the receiver was proper as a contempt sanction. Similarly, the court’s
award of the fees related to the forensic accountants was proper
either as a contempt sanction or as a discovery sanction. But as
discussed below in Part B, a portion of the remainder of the court’s
award may have exceeded the court’s discretion. Specifically, to the
extent that the court’s award of attorney fees and out-of-pocket costs
exceeds the fees and costs actually caused by Dennis’s sanctionable
behavior, and to the extent that any portion of the court’s award is
based upon the court’s conclusion that Dennis breached an oral
contract, we conclude that the divorce court overstepped the bounds
of its discretion.
      A. The Court Overstepped Its Discretion Only to the Extent
         That It Awarded Tammy Fees and Costs in Excess of
          the Amount Dennis Actually Caused Her to Incur
    ¶29 The divorce court awarded Tammy various fees and costs
associated with the divorce proceedings. Specifically, the court
awarded Tammy fees and costs associated with the appointment of
a receiver, fees for expert accountants, attorney fees, and out-of-
pocket costs. The court found that Tammy had incurred attorney
fees “largely due to [Dennis’s] untoward and contemptuous
behavior . . . in the contempt proceedings and in the collateral case
to her direct damage,” and awarded Tammy her fees. The court
further noted that “these fees were necessary, reasonable, a proper
sanction for [Dennis’s] contempt, and required to protect [Tammy’s]
interests particularly in light of the litigation strategy, tactics and the
overall behavior of [Dennis] in these proceedings and the collateral
case.” The court noted that Dennis prevailed on some of his claims,
and that “usually there is an adjustment in attorney’s fees and cost
awards reflective of having prevailed in part on some of the claims.”
But because “this is far from the usual case in that [Dennis’s]
obstructive, deceptive conduct reasonably led to [Tammy] having to
examine every transaction,” the court found that “only a full and


                                    11
                           GOGGIN v. GOGGIN
                         Opinion of the Court

complete award of attorney’s fees and costs in [Tammy’s] favor is
equitable.” Further, the court awarded Tammy her out-of-pocket
costs “for the same reasons.” The court found that the remainder of
Tammy’s incurred fees and costs—related to appointing a receiver
and hiring expert forensic accountants—were “due solely to
[Dennis’s] wrong doing and contemptuous behavior,” and awarded
Tammy those fees as well.
    ¶30 Dennis argues that the court erred in granting this award
because (1) “the statute governing fee and cost awards in divorce
actions does not permit the awarding of attorney’s fees . . . in the
absence of the recipient’s financial need”; (2) “the statute governing
fee and cost awards in divorce actions does not permit the awarding
of attorney’s fees . . . as a contempt sanction”; and (3) Goggin I held
that there was no enforceable contract.
    ¶31 We conclude that the court acted within its discretion when
it awarded Tammy the fees and costs she incurred in connection
with the receiver and the expert forensic accountants. These awards
were proper as contempt sanctions. Further, we conclude that the
award of fees related to the forensic accountants was proper as a
sanction under rule 37 of the Utah Rules of Civil Procedure. But we
conclude that the court exceeded its discretion if it awarded Tammy
any attorney fees or costs beyond those that she incurred as a result
of Dennis’s contemptuous behavior.
    ¶32 In general, a prevailing party may not recover attorney fees
unless such an award is authorized by statute or contract.14 But four
sources of authority permit a court to award attorney fees or other
costs in a situation where one party has been uncooperative and
failed to comply with discovery requests and court orders.15 First, a


  14
Hughes v. Cafferty, 2004 UT 22, ¶ 21, 89 P.3d 148.
  15
     Regardless of the parties’ behavior, an award of attorney fees is
also permissible in divorce actions under two circumstances. First,
in an “action to establish an order of . . . division of property in a
domestic case,” the court may award fees to “enable the other party
to prosecute or defend the action.” UTAH CODE § 30-3-3(1) (emphasis
added). An award under this section must be based on a finding of
the party’s financial need. Kerr v. Kerr, 610 P.2d 1380, 1384 (Utah
1980). Alternatively, in an “action to enforce an order of . . . division
of property in a domestic case,” the statute permits a court to award
fees “upon determining that the party substantially prevailed upon
                                                         (continued...)

                                   12
                            Cite as: 2013 UT 16
                           Opinion of the Court

court may properly award to a party the fees the party incurred as
a result of the opposing party’s contemptuous behavior. Section 78B-
6-311 of the Utah Code (Contempt Statute) provides that “[i]f an
actual loss or injury to a party in an action or special proceeding is
caused by the contempt, the court . . . may order the person pro-
ceeded against to pay the party aggrieved a sum of money sufficient
to indemnify him and to satisfy his costs and expenses.” We have
held that this statute permits courts to award attorney fees in cases
where one party’s contemptuous behavior necessitated the
proceedings—and thus necessitated the fees.16
    ¶33 Second, rule 37 of the Utah Rules of Civil Procedure
provides that a court “may impose appropriate sanctions for the
failure to follow its orders, including . . . order[ing] the party . . . to
pay the reasonable expenses, including attorney fees, caused by the
failure.”17 Accordingly, so long as “the district court has made a
factual finding that the party’s behavior merits sanctions,” we will
uphold a district court’s award of discovery sanctions unless “abuse
of discretion [is] clearly shown.”18 We have explained that “[o]ur




   15
     (...continued)
the claim or defense.” UTAH CODE § 30-3-3(2) (emphasis added).
   16
     Bradshaw v. Kershaw, 627 P.2d 528, 533 (Utah 1981) (upholding
the court’s award of attorney fees against a party who had been
found to be in contempt, noting that the fees were incurred in an
effort to enforce the court’s orders, and concluding that “[t]he court’s
award of attorney’s fees in this contempt case was justified . . . under
the ‘costs and expenses’ provision” of the Contempt Statute);
Davidson v. Munsey, 80 P. 743, 744 (Utah 1905) (holding that the
Contempt Statute was “intended” to permit the court to award the
“unavoidable expenditures” that an aggrieved party incurred in
attempting to “secure the benefits” of the proceedings); see also
Beardall v. Beardall, 629 P.2d 425, 427 (Utah 1981); Tribe v. Tribe, 202
P. 213, 216 (Utah 1921) (upholding an award of attorney fees when
the fees were incurred in an attempt to force the opposing party to
comply with the court’s orders).
   17
        UTAH R. CIV. P. 37(e)(2)(E).
   18
     Kilpatrick v. Bullough Abatement, Inc., 2008 UT 82, ¶ 23, 199 P.3d
957 (alteration in original) (internal quotation marks omitted).

                                       13
                          GOGGIN v. GOGGIN
                         Opinion of the Court

deferential review recognizes that trial courts must deal first hand
with the parties and the discovery process.”19
    ¶34 Third, a court may award equitable attorney fees. “[A]
court has inherent equitable power to award reasonable attorney
fees when it deems it appropriate in the interest of justice and
equity. . . . Indeed, the power to award such fees is part of the
original authority of the chancellor to do equity in a particular
situation.”20 And we have recognized that “[c]ourts have exercised
that inherent power in several categories of cases,” including
situations where “a party acts in bad faith, vexatiously, wantonly, or
for oppressive reasons.”21 A court making an equitable award of
attorney fees “must ascertain whether the equities of a given case
justify the use of its inherent and discretionary power to award
fees.”22
    ¶35 Finally, a court may be able to award attorney fees as a
sanction under its inherent sanction powers. It is well established
that courts have inherent powers to sanction attorneys.23 And
although we have never held that courts possess a similar inherent
power to sanction parties, we have suggested that such a power may
exist. Specifically, in upholding a court’s award of attorney fees as
a sanction for an attorney’s bad behavior, we noted that “such
awards are within the inherent powers of the court and are in fact
imposed regularly as a means of controlling the conduct of attorneys
and litigants.”24 Additionally, the Utah Court of Appeals has
expressly held that, under the court’s inherent sanction power,




  19
       Id. (internal quotation marks omitted).
  20
Stew. v. Utah Pub. Serv. Comm'n, 885 P.2d 759, 782 (Utah 1994)
(internal quotation marks omitted).
  21
       Id. (internal quotation marks omitted).
  22
       Hughes, 2004 UT 22, ¶ 20.
  23
    Griffith v. Griffith, 1999 UT 78, ¶ 13, 985 P.2d 255 (“It is undoubt-
edly true that courts . . . possess certain inherent powers not derived
from any statute. Among these are the power to punish for
contempt . . . .” (internal quotation marks omitted)).
  24
    Barnard v. Wassermann, 855 P.2d 243, 249 (Utah 1993) (emphasis
added).

                                   14
                          Cite as: 2013 UT 16
                         Opinion of the Court

courts may properly award attorney fees that were caused by the
opposing party’s misbehavior.25
    ¶36 Thus, a court’s authority to impose an award of fees as a
sanction against a party who has been obstructive or contemptuous
is derived from several statutes and common law doctrines. But
none of those statutes or doctrines permit the amount of the award
to exceed the amount of fees, costs, or injury that the other party
actually incurred. Specifically, the amount of fees and costs awarded
under the Contempt Statute cannot exceed the amount of “actual
loss or injury” suffered by the other party.26 And sanctions imposed
under rule 37 of the Utah Rules of Civil Procedure are limited to the
amount of fees and expenses “caused by the failure” to follow the
court’s orders.27 Similarly, a court’s award of equitable attorney fees,
by its nature, is limited to the amount of fees incurred by the other
party.28 Finally, the amount of fees and costs awarded under the

  25
      Liston v. Liston, 2011 UT App 433, ¶¶ 26–27, 269 P.3d 169
(reviewing the district court’s decision to use its “inherent power to
sanction” to “award[] Wife [$5,000] of her attorney fees based on the
issue of fault, primarily [Husband]’s ongoing and blatant attempts
to hide assets, confuse financial transactions, and otherwise avoid
being accountable for his Court Ordered and marital obligations,”
and confirming the award, concluding that it was proper “[g]iven
the trial court’s findings and Husband’s failure to challenge the trial
court’s inherent power to award attorney fees as a sanction” (third
alteration in original) (internal quotation marks omitted)); Anderson
v. Anderson, 2010 UT App 392U, para. 5 (upholding an award of
attorney fees “because Wife’s unpreparedness and failure to seek a
continuance prior to [a] hearing caused the other parties to appear
unnecessarily,” and concluding that “[s]uch awards fall within the
district court’s inherent powers”).
  26
     UTAH CODE § 78B-6-311 (providing that “[i]f an actual loss or
injury to a party in an action or special proceeding is caused by the
contempt, the court . . . may order the person proceeded against to
pay the party aggrieved a sum of money sufficient to indemnify him
and to satisfy his costs and expenses”).
  27
     UTAH R. CIV. P. 37(e)(2)(E); see also Morton v. Cont’l Baking Co.,
938 P.2d 271, 274 (Utah 1997) (noting that sanctions under rule 37 are
inappropriate if they are not supported by an “evidentiary basis”
(internal quotation marks omitted)).
  28
       See Stewart, 885 P.2d at 782 (“[A] court has inherent equitable
                                                         (continued...)

                                   15
                           GOGGIN v. GOGGIN
                          Opinion of the Court

court’s inherent sanction power is designed to compensate the other
party for the expense resulting from the sanctionable behavior and
must be “related to the nature of the misconduct and the resulting
prejudice.”29 Accordingly, when a court imposes an award of fees or
costs as a sanction, its award must be limited to the amount actually
incurred by the other party.
    ¶37 In the divorce proceedings in this case, the divorce court
awarded Tammy fees associated with appointing a receiver, finding
that she incurred those fees “due solely to [Dennis’s] wrong doing
and contemptuous behavior.” Similarly, the court awarded Tammy
fees associated with hiring expert forensic accountants, finding that
those fees were “necessitated by [Dennis’s] behavior referred to
herein and [in] the contempt and collateral proceedings.” Because
these awards compensated Tammy for the “actual loss or injury”
that Dennis caused, they were proper under the Contempt Statute.30
Further, Tammy was forced to hire forensic accountants as a direct
result of Dennis’s failure to comply with discovery requests—and
ultimately with court orders—requiring him to submit an account-
ing. Thus, the court’s award of the forensic accountant fees is also
proper under rule 37 of the Utah Rules of Civil Procedure.31
Accordingly, we conclude that the court did not overstep the bounds
of its discretion when it awarded Tammy her fees and costs
associated with the receiver and the forensic accountants.
    ¶38 But the divorce court awarded Tammy her attorney fees
and out-of-pocket costs after finding that she incurred those fees
“largely due to [Dennis’s] untoward and contemptuous behavior.”
(Emphasis added.)32 Although it is unclear, this language implies
that Tammy may have been awarded at least some attorney fees and
out-of-pocket costs that were not caused by Dennis’s contemptuous


  28
     (...continued)
power to award reasonable attorney fees when it deems it appropri-
ate in the interest of justice and equity.”).
  29
Wilson v. IHC Hosps., Inc., 2012 UT 43, ¶ 94, 289 P.3d 369; see also
Griffith, 1999 UT 78, ¶ 14; Barnard, 855 P.2d at 248–49.
  30
       See UTAH CODE § 78B-6-311.
  31
       UTAH R. CIV. P. 37(e)(2)(E).
  32
     We note that although the court’s reasoning for awarding the
out-of-pocket costs is somewhat unclear, it appears that the court
awarded them “for the same reasons as set forth” in the discussion
of the attorney fees award.

                                      16
                          Cite as: 2013 UT 16
                         Opinion of the Court

behavior. In other words, the court’s award of attorney fees and out-
of-pocket costs may have exceeded the amount of injury Dennis
caused. And as discussed above, the court lacks authority to impose,
as a sanction, an award of fees and costs in excess of the actual injury
caused to the other party. Accordingly, to the extent the court
awarded Tammy fees and costs in excess of the actual injury Dennis
caused, we conclude that the court exceeded its discretion. We
therefore remand this issue to the divorce court with instructions to
identify and excise any portion of its award of attorney fees and out-
of-pocket costs that exceeds the amount actually caused by Dennis’s
sanctionable behavior.
           B. The Court Overstepped Its Discretion to the Extent
          It Awarded Tammy Any Amount Based Upon Dennis’s
                           Breach of Contract
   ¶39 As explained above, in the Collateral Action, the Collateral
Court found that Tammy and Dennis had created an oral contract to
“purchase, hold, and develop the [Riverbend Property], and the
equestrian business therein, for their mutual enjoyment and benefit,”
and that Dennis’s breach of that agreement had caused Tammy to
suffer damages. But in Goggin I, which we issued after the divorce
court entered its Divorce Findings and Corrected Findings, we
concluded that no enforceable contract existed, and we reversed that
portion of the Collateral Court’s Collateral Order.33
    ¶40 In the divorce proceedings in this case, when the divorce
court calculated its award to Tammy, it appears to have taken into
account Dennis’s breach of that contract. Specifically, the divorce
court noted that “[t]he damages issue” before the divorce court
“refers to, among other things, the damages due to [Dennis’s] breach
of the parties’ contract and his failure to properly account for and
administer income and funds attributable to marital assets.” And
later, in its Corrected Findings, the court listed, as one of ten reasons
supporting the reasonableness of Tammy’s attorney fees, that the
“action was necessary to vindicate [Tammy’s] rights under the
contract that has been referenced throughout the case and through-
out these Findings.”
   ¶41 Thus, although the court did not specify an amount of
damages caused by Dennis’s breach of contract, it appears that some
portion of the total award of Tammy’s fees and costs may have been
based upon that breach. But in light of our conclusion in Goggin I, it


  33
       Goggin I, 2011 UT 76, ¶ 38, 267 P.3d 885.

                                   17
                         GOGGIN v. GOGGIN
                        Opinion of the Court

is clear that any such award would be improper. We therefore
conclude that, to the extent the court’s award was based upon
Dennis’s breach, the court exceeded the bounds of its discretion.
Accordingly, we remand this issue to the divorce court with
instructions to identify and excise any amount of its award to
Tammy that was based upon Dennis’s breach of contract.34
   II. THE DIVORCE COURT OVERSTEPPED THE BOUNDS
        OF ITS DISCRETION IN FAILING TO ESTIMATE
    THE MAXIMUM AMOUNT OF ASSETS THAT DENNIS
  MAY HAVE DISSIPATED AND IN FAILING TO CONSIDER
  WHETHER HE WAS ENTITLED TO A SETOFF OR CREDIT
      FOR THE SEPARATE PROPERTY HE CONTRIBUTED
               TO THE RIVERBEND PROPERTY
    ¶42 In making its marital property distribution, the divorce
court considered several setoffs and credits to which Dennis claimed
he was entitled. The court granted two of them, crediting Dennis
with a one-half share of the value of a horse and a one-half share of
the value of a horse trailer. But Dennis argues that the divorce court
overstepped its discretion when it declined to award him any other
credits or setoffs, arguing that “it is legally erroneous for a court to
use contempt sanctions as a basis for dividing the marital estate.”
   ¶43 First, Dennis argues that the court exceeded its discretion
in crediting Tammy with the full amount of the assets he
dissipated.35 Second, he claims that the court erred when it failed to


  34
     As discussed above, Tammy’s award consisted of the sum of
fees and costs related to the appointment of a receiver, hiring expert
forensic accountants, attorney fees, and out-of-pocket costs.
Accordingly, we note that it is entirely possible that the court did not
award any additional amount to Tammy based upon Dennis’s
breach. In that case, on remand, the court should clarify that no
portion of the award was based upon the breach.
  35
     In the “summary of arguments” section of his brief, Dennis
suggests that the court also exceeded its discretion in crediting
Tammy with the full amount of Ryan’s House. Specifically, after
summarizing his argument related to the dissipated assets, Dennis
asserts that “[t]he court made the same error regarding the $203,421
proceeds from the sale of Ryan’s [H]ouse.” But the remainder of
Dennis’s brief contains no argument or discussion related to Ryan’s
House. Indeed, he mentions Ryan’s House only two additional
                                                      (continued...)

                                  18
                          Cite as: 2013 UT 16
                         Opinion of the Court

credit him with the amounts he contributed to the purchase of the
Riverbend Property and the construction of the home on that
property. And third, he argues that the court exceeded its discretion
in declining to credit him for the labor and services he performed for
the Riverbend and Sundowner businesses while the divorce was
pending.
   ¶44 “The trial court in a divorce action is permitted consider-
able discretion in adjusting the financial and property interests of the
parties, and its actions are entitled to a presumption of validity.”36
Thus, we will not disturb a court’s distribution of marital property
“unless it is clearly unjust or a clear abuse of discretion.”37 Accord-
ingly, a party who appeals from a marital property division has the
burden to prove that either (1) “there was a misunderstanding or
misapplication of the law resulting in substantial and prejudicial
error”; (2) “the evidence clearly preponderated against the finding”;


  35
      (...continued)
times: once in a table purporting to show how the divorce court
distributed the marital property and once in a table showing how
Dennis believes the divorce court should have distributed the
property. Instead, Dennis’s argument regarding Ryan’s House first
appears in the final ten lines of his reply brief. Unsurprisingly,
Tammy did not respond to this issue in her brief.
   Rule 24(a)(9) of the Utah Rules of Appellate Procedure requires
that a brief’s “argument shall contain the contentions and reasons of
the appellant with respect to the issues presented.” Indeed, “[t]o
satisfy rule 24(a)(9), the argument must provide meaningful legal
analysis.” Wilson v. IHC Hosps., Inc., 2012 UT 43, ¶ 121, 289 P.3d. 369
(internal quotation marks omitted). “Under this rule, a party’s
argument may be disregarded if it offers little more than a disjointed
array of facts . . . coupled with conclusory statement[s] unsupported
by analysis or authority.” Neff v. Neff, 2011 UT 6, ¶ 65, 247 P.3d 380
(alteration in original) (internal quotation marks omitted). Moreover,
the content of reply briefs is “limited to answering any new matter
set forth in the opposing brief.” UTAH R. APP. P. 24(c). “And we may
refuse, sua sponte, to consider inadequately briefed issues.” State v.
Lee, 2006 UT 5, ¶ 22, 128 P.3d 1179.
   Because Dennis provided no argument in his opening brief to
show that the divorce court erred in awarding the proceeds of
Ryan’s House to Tammy, we decline to consider this issue.
  36
       Argyle v. Argyle, 688 P.2d 468, 470 (Utah 1984).
  37
       Gardner v. Gardner, 748 P.2d 1076, 1078 (Utah 1988).

                                   19
                         GOGGIN v. GOGGIN
                       Opinion of the Court

or (3) “such a serious inequity has resulted as to manifest a clear
abuse of discretion.”38 This is a “heavy burden,” and “we can
properly find abuse only if no reasonable person would take the
view adopted by the trial court.”39 We consider each of Dennis’s
claims below.
  A. The Court Overstepped Its Discretion When It Awarded Tammy
              the Full Amount of the Dissipated Assets
    ¶45 The divorce court found that Dennis had dissipated the
assets of the Riverbend Property and the Sundowner Property “in
an inappropriate, untoward, self-serving manner . . . and in direct
contravention of the Court’s multiple Orders.” But the court
declined to award Dennis any amount of setoff or credit for his share
of the funds he dissipated. Specifically, after noting that “generally
each party is presumed entitled to all of his or her separate property
and fifty percent of marital property,” the court awarded Tammy the
entire dissipated amount, finding that “it would be unjust and
inequitable to award [Dennis] any amount of setoff or credit for
these dissipated funds based upon [his] deceitful, bad faith, con-
temptuous conduct and application of the unclean hands doctrine.”
Further, the court noted that, because it had no way to determine
whether Dennis had successfully hidden dissipated funds from
Tammy’s experts, it was impermissible to calculate prejudgment
interest. And “[w]ithout prejudgment interest or some adjustment,
[Tammy] is denied the benefit and use of the dissipated marital
funds over time and bears the burden of the depreciating value of
the amount owed over time.”
    ¶46 Dennis argues that the court exceeded its discretion in
failing to “award” the dissipated funds equally to Dennis and
Tammy. In other words, Dennis argues that although he dissipated
marital funds, half of those funds were his, and accordingly, he
should only be accountable to Tammy for her share. We agree.
   ¶47 Section 30-3-5(1) of the Utah Code permits courts to issue
“equitable orders” relating to marital property in divorce cases. In
making its equitable distribution of property, the court should
generally consider a variety of factors, including “whether the
property was acquired before or during the marriage; the source of


  38
    Burnham v. Burnham, 716 P.2d 781, 782–83 (Utah 1986) (internal
quotation marks omitted).
  39
    Goggin I, 2011 UT 76, ¶ 26, 267 P.3d 885 (internal quotation
marks omitted).

                                 20
                          Cite as: 2013 UT 16
                         Opinion of the Court

the property; . . . the parties’ standard of living;” and their “respec-
tive financial conditions.”40 Generally, “[e]ach party is presumed to
be entitled to all of his or her separate property and fifty percent of
the marital property.”41 And “in appropriate circumstances[,] equity
requires that each party recover the separate property brought into
or received during the marriage.”42
    ¶48 But the court is “not expected to view each item of marital
property in isolation and divide each separately.”43 Instead, the court
“is permitted to look at the marital property in its entirety and to
apportion it in a manner that best facilitates ‘a clean break’ between
the parties and achieves a result that equitably divides the marital
property as a whole.”44 The appropriate distribution of property
“var[ies] from case to case,” and “[t]he overriding consideration is
that the ultimate division be equitable—that property be fairly
divided between the parties, given their contributions during the
marriage and their circumstances at the time of the divorce.”45 The
court should also “consider whether there are exceptional circum-
stances that overcome the general presumption that marital property
[should] be divided equally between the parties.”46 Indeed, the court

  40
       Burke v. Burke, 733 P.2d 133, 135 (Utah 1987).
  41
    Hall v. Hall, 858 P.2d 1018, 1022 (Utah Ct. App. 1993) (internal
quotation marks omitted).
  42
     Burke, 733 P.2d at 135; see also Preston v. Preston, 646 P.2d 705,
706 (Utah 1982) (holding that the husband was entitled to a credit for
costs he paid for the construction of the marital home, because “the
evidence was uncontradicted that [the amount] came from the
husband’s sale of assets he owned prior to the marriage, and only
the balance from his earnings during the marriage”).
  43
       Boyer v. Boyer, 2011 UT App 141, ¶ 10, 259 P.3d 1063.
  44
       Id.
  45
     Newmeyer v. Newmeyer, 745 P.2d 1276, 1277–78 (Utah 1987); see
also Burnham, 716 P.2d at 782 (“The problem is of such a nature as
not to be susceptible of solution by any exact formula; indeed the
authorities frequently say that for that reason each case must be
determined upon its own facts.” (internal quotation marks omitted)).
  46
     Boyer, 2011 UT App 141, ¶ 10 (alteration in original) (internal
quotation marks omitted). The court may not consider “marital
misconduct” in making the property division, however. Jesperson v.
Jesperson, 610 P.2d 326, 328 (Utah 1980); Read v. Read, 594 P.2d 871,
                                                        (continued...)

                                   21
                           GOGGIN v. GOGGIN
                          Opinion of the Court

“is vested with plenary power to distribute marital property
according to the demands of justice.”47
    ¶49 Further, “the marital estate is [generally] valued at the time
of the divorce decree or trial.”48 But “where one party has dissipated
an asset, hidden its value or otherwise acted obstructively, the trial
court may, in the exercise of its equitable powers, value a marital
asset at some time other than the time the decree is entered, such as
at separation,”49 “or may otherwise hold one party accountable to
the other for the dissipation of marital assets.”50 Thus, when a court
finds that a spouse has dissipated marital assets, the court should
calculate the value of the marital property as though the assets
remained.51 As a result, when the court conducts its equitable
distribution of the marital property, the other spouse should receive
a credit for his or her share of the assets that were dissipated.52
    ¶50 In this case, the divorce court faced a difficult situation. To
ensure that Tammy received her fair share of the marital estate, the
court was charged with determining the amount of assets that
Dennis had dissipated. But the court was aware that Dennis had
acted obstructively and hidden at least some of the assets that he had
dissipated. And because Dennis consistently refused to respond to
discovery requests and comply with the court’s orders to provide an
accounting, the court was forced to determine the value of the
dissipated assets solely with information provided by Tammy’s
experts. To make matters worse, neither Tammy’s experts nor the
court had any way to determine whether the accounting they pieced
together was complete, or whether Dennis had been successful in his
efforts to completely hide certain assets or transactions.



  46
     (...continued)
872 (Utah 1979) (stating that “the purpose of [a property] settlement
should not be to impose punishment upon either party”).
  47
       Jackson v. Jackson, 617 P.2d 338, 340 (Utah 1980).
  48
      Jacobsen v. Jacobsen, 2011 UT App 161, ¶ 39, 257 P.3d 478
(internal quotation marks omitted).
  49
    Parker v. Parker, 2000 UT App 30, ¶ 13, 996 P.2d 565 (internal
quotation marks omitted).
  50
       Thomas v. Thomas, 1999 UT App 239, ¶ 19, 987 P.2d 603.
  51
       See Parker, 2000 UT App 30, ¶ 13.
  52
       See id. ¶ 15.

                                    22
                         Cite as: 2013 UT 16
                         Opinion of the Court

   ¶51 Ultimately, the court declined to credit Dennis with any
share of the dissipated assets “based upon [his] deceitful, bad faith,
contemptuous conduct and application of the unclean hands
doctrine.” Thus, it seems that the court awarded Tammy the full
amount of dissipated assets as a contempt sanction against Dennis.
    ¶52 But there is no place for contempt sanctions in an equitable
distribution of marital property. Under the Contempt Statute, a
court may order a party to pay for the “actual loss or injury” he
caused.53 And although a court has considerable discretion in
determining whether to sanction a party, it does not have discretion
to impose a sanction beyond the actual injury caused by the
contemptuous behavior.54 Moreover, it does not have discretion to
distribute marital property in a way that is designed to punish a
party’s contemptuous behavior.
    ¶53 As discussed above, when considering how to equitably
distribute dissipated marital assets, a court must begin by determin-
ing the amount of dissipated assets. A court is not relieved of this
duty simply because a spouse engages in contemptuous behavior or
fails to comply with discovery orders. Instead, we conclude that
when a spouse’s behavior prevents the court from determining the
precise amount of dissipated assets, the court should estimate, to the
best of its ability, the upper limit of the amount of assets that the
spouse may have dissipated. The court should then use this amount
to value the marital estate and distribute the marital property. This
approach ensures that the court can distribute the marital property
equitably and without rewarding obstructionist or contemptuous
behavior.
   ¶54 Thus, we conclude that the divorce court exceeded its
discretion when it declined to award Dennis any amount of setoff or
credit for his share of the assets he dissipated. Accordingly, we
remand this issue for further proceedings consistent with this
opinion.




  53
       UTAH CODE § 78B-6-311.
  54
       See supra ¶ 36.

                                 23
                         GOGGIN v. GOGGIN
                        Opinion of the Court

  B. The Court Overstepped Its Discretion When It Failed to Consider
   Whether Dennis Was Entitled to a Setoff or Credit for the Separate
          Property He Contributed to the Riverbend Property
   ¶55 Dennis argues that the court erred in failing to consider
whether he was entitled to a setoff or credit for the separate property
he contributed to the purchase and development of the Riverbend
Property. We agree.
    ¶56 In its Collateral Order, the Collateral Court found that the
Riverbend Property was marital property, “subject to equitable
distribution by the divorce court.”55 But applying the doctrine of res
judicata to the Collateral Order, the divorce court stated that,
“having adopted” the Collateral Order, it “w[ould] not revisit the
issue of the marital character or title of the [Riverbend Property] nor
w[ould it] revisit the separate property of both parties that was put
into” the property. Thus, with respect to Dennis’s claim that he was
entitled to credits for the amounts he contributed to purchase and
develop the Riverbend Property, the court seems to have deter-
mined that the issue had already been settled. Accordingly, the
divorce court awarded each party one-half of the value of the
Riverbend Property.
    ¶57 But it appears that the divorce court misunderstood the
effect of the Collateral Order. At issue in the Collateral Action was
whether the Riverbend Property was part of the marital estate even
though it was titled in the name of one of Dennis’s corporate entities.
Thus, the Collateral Court’s determination that the property was
marital permitted Tammy to claim a portion of it. But the Collateral
Court did not purport to decide the extent of either party’s claim.
Instead, the Collateral Court explicitly reserved that task for the
divorce court. In other words, the Collateral Court determined that
the Riverbend Property was marital property subject to equitable
distribution, but it did not determine the amount to which each
party was entitled.
   ¶58 The divorce court was correct to accept the Collateral
Court’s determination that the Riverbend Property was marital
property. But the divorce court erred in assuming that the marital
nature of the property necessarily required it to divide the property


  55
     We ultimately affirmed this finding in Goggin I, noting that “[i]t
will be within the divorce court’s sole discretion to determine the
extent of [Tammy’s] claim in conducting its equitable distribution of
the marital assets.” 2011 UT 76, ¶ 41.

                                  24
                            Cite as: 2013 UT 16
                           Opinion of the Court

equally. As discussed above, generally, each party to a divorce is
entitled to half of the marital property.56 But “in appropriate
circumstances[,] equity requires that each party recover the separate
property brought into or received during the marriage.”57 So
although the Riverbend Property was marital property, the divorce
court should have considered whether Dennis was entitled to a
credit or setoff for the separate property he contributed to it.
Accordingly, we conclude that the divorce court erred in declining
to consider whether Dennis is entitled to a setoff or credit for his
financial contributions to the Riverbend Property, and we remand
with instructions for the divorce court to make this determination.
    C. The Court Did Not Overstep Its Discretion When It Declined
 to Award Dennis a Setoff or Credit for His Managerial Contributions
              to the Riverbend or Sundowner Properties
     ¶59 Before the Collateral Court, Dennis sought a “setoff or
credit for labor and services performed” on the Riverbend and
Sundowner Properties while the divorce was pending. Specifically,
Dennis sought a salary for the managerial efforts he contributed to
the businesses, and rent for the businesses’ “occupation of Dennis’s
separate property.” But citing both his contemptuous behavior and
the doctrine of unclean hands, the court denied Dennis’s claim. The
court noted that it was not the historical business practice for Dennis
to receive a salary or rent, and that “to award such a claim would
reward [Dennis] for much of the reprehensible conduct [he] engaged
in . . . which would be unjust and inequitable.” Specifically, the court
found that Dennis’s “reprehensible conduct cannot be separated
from the services provided to both businesses that under normal
circumstances would be entitled to recognition.” We agree.
    ¶60 The doctrine of unclean hands expresses the principle that
“a party [who] comes into equity for relief . . . must show that his . . .
conduct has been fair, equitable, and honest as to the particular
controversy in issue.”58 In other words, a party will not be permitted
to take advantage of his own wrongdoing or claim the benefit of his
own fraud.59 We have “long recognized” this doctrine, noting that




   56
        See supra ¶ 48.
   57
        Burke, 733 P.2d at 135.
   58
        27A AM. JUR. 2D Equity § 98 (2012).
   59
        Id.

                                    25
                         GOGGIN v. GOGGIN
                        Opinion of the Court

“he who seeks equity must do equity.”60 Similarly, we have held that
“[i]t is inherent in the nature and purpose of equity that it will grant
relief only when fairness and good conscience so demand,” and that
“equity does not reward one who has engaged in fraud or deceit in
the business under consideration, but reserves its rewards for those
who are themselves acting in fairness and good conscience, or as is
sometimes said, to those who have come into court with clean
hands.”61
   ¶61 In this case, Dennis’s request for salary and rent was a
request for equitable relief. And it is well established that Dennis did
not come to court with “clean hands.” The court was well within its
discretion to apply the doctrine of unclean hands and deny Dennis
the equitable relief he sought. Accordingly, we conclude that the
court acted within its discretion when it declined to award Dennis
any credit for his services.
                           CONCLUSION
    ¶62 For the foregoing reasons, we conclude that the divorce
court properly exercised its discretion in awarding Tammy all of the
fees and costs she incurred related to the receiver and the forensic
accountants. But we conclude that the court overstepped its
discretion if any part of its award of attorney fees and out-of-pocket
costs exceeds the amount Dennis caused Tammy to incur. Similarly,
we conclude that the court overstepped its discretion if any part of
its award was based upon Dennis’s breach of contract.
    ¶63 Further, we conclude that the court overstepped its
discretion when it awarded Tammy the full amount of dissipated
assets. Next, because it misapplied the Collateral Order, we conclude
that the court erred in declining to consider whether to credit Dennis
for the separate property he contributed to the Riverbend Property.
Finally, however, we conclude that the court acted within its
discretion when it declined to credit Dennis for the managerial
services he provided to the Riverbend and Sundowner Properties


  60
    Hill v. Estate of Allred, 2009 UT 28, ¶ 22, 216 P.3d 929 (internal
quotation marks omitted).
  61
      Jacobson v. Jacobson, 557 P.2d 156, 158 (Utah 1976). Citing the
doctrine, we have, for example, refused to consider a party’s
equitable arguments when that party “instigated and advanced the
litigation in violation” of his contract and “demand[ed] sums in
excess” of an agreed-upon fee. Pledger v. Gillespie, 1999 UT 54, ¶ 21,
982 P.2d 572.

                                  26
                     Cite as: 2013 UT 16
                    Opinion of the Court

while the divorce was pending. For the foregoing reasons, we
remand this case to the divorce court for further proceedings
consistent with this opinion.
                        ____________




                             27